DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 11, 14, 29-33 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yerramalli (US 2015/0067435).
Regarding claims 1 and 14, Yerramalli describes a transmitter/method for use in a wireless transmitter (fig. 9, transmitter 900 in communication with receiver 901), the method comprising:
[wireless interface, and processing circuitry communicatively coupled to wireless interface & operable to:]  (fig. 11, wireless interface 452 connected to processor/controller 480 within UE 115, or wireless interface 434 connected to processor/controller 440 within eNB 105) 
sending a transmission comprising, a plurality of code blocks (fig. 9 step 902 & para. 83, transmitting UE sending code blocks CB0, CB1, CB2, CB3);  and 

from the order of the code blocks in the transmission (fig. 9 step 905 & para. 83, transmitting UE retransmits remapped code blocks of order: CB3, CB0, CB1, CB2).
Regarding claim 29, Yerramalli describes a method for use in a wireless receiver (fig. 9, transmitter 900 in communication with receiver 901), the method comprising: 
receiving least some code blocks of a transmission that comprises a plurality of code blocks (fig. 9 step 902 & para. 83, receiving CB0, CB1, CB2, CB3);
receiving at least some code blocks of a retransmission that comprises 
one or more of the code blocks of the transmission arranged in an order that 
differs from the order of the code blocks in the transmission (fig. 9 step 905 & para. 83, receiving CB3, CB0, CB1, CB2);  and
combining one or more of the code blocks received in the transmission with one or more of the code blocks received in the retransmission (para. 101, receiver checks if all transmitted & retransmitted code blocks are OK via combining). 
	Regarding claim 2, Yerramalli describes:
detecting a negative acknowledgement or a discontinuous transmission (NACK/DTX) indicating that a wireless receiver failed to successfully receive one or more of the code blocks;  and in response to detecting the NACKDTX, determining to send the retransmission (fig. 9 step 904 & para. 83, transmitting UE receives NACK from receiving UE, & in response, retransmitting code blocks in step 905).
Regarding claims 3 and 36, Yerramalli describes:
wherein each code block included in the retransmission corresponds to a respective one of the code blocks indicated by the NACK/DTX (para. 83, NACK corresponds to the batch of respective Code Blocks (CBs) last received).
Regarding claim 5, Yerramalli describes:
receiving a signal from a wireless receiver, wherein the signal indicates to retransmit at least some of the code blocks of the transmission;  and in response to receiving the signal, determining to send the retransmission. 
Regarding claim 6 and 33, Yerramalli describes:
wherein each code block included in the retransmission corresponds to a respective one of the code blocks that the wireless receiver failed to successfully receive the transmission  (fig. 9 steps 904 & para. 83, transmitting UE receives NACK from receiving UE, & in response, retransmitting code blocks in step 905).
Regarding claims 8 and 35, Yerramalli describes:
wherein the retransmission comprises all of the code blocks that were sent in the transmission (para. 83, retransmitted code blocks in step 905 may constitute all of the transmitted code blocks).
 Regarding claim 11, Yerramalli describes:
wherein rearranging the order of the code blocks comprises interleaving the code blocks (para. 9, interleaving on bits of the Code Blocks (CBs)). 
Regarding claim 30, Yerramalli describes:
wherein to enable combining of the one or more of the code blocks received in the transmission with the one or more of the code blocks received in the retransmission, 
	Regarding claim 31, Yerramalli describes:
decoding the combined code blocks (para. 72, receiving CBs comprises process of demodulate, de-interleave & decode).
	Regarding claim 32, Yerramalli describes:
 	determining that the wireless receiver has failed to successfully receive at least some code blocks of the transmission;  and sending a signal to the wireless transmitter indicating to retransmit at least the code blocks that the wireless receiver failed to 
successfully receive (fig. 9 steps 904 or 906 & para. 83, receiver sends NACK indicating retransmission of code blocks if it fails to successfully receive them).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7, 12, 34, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli as applied to claim 2 above, and further in view of Hwang (US 2019/0379489).
Regarding claims 4 and 37, Yerramalli describes wherein the retransmission includes at least one of the code blocks indicated by the NACK/DTX (fig. 9), but fails to further explicitly describe:
retransmission comprises one or more code block groups and each code block group includes such NACK-ed code blocks.
Hwang also describes terminal receiving re-transmitted data (abstract), further describing:
receiving retransmitted code block groups comprising code blocks in the order of the remapped HARQ-ACK signals feedback (abstract & fig. 9, retransmission of code block groups in an order of the remapped HARQ-ACKed signals to the terminal).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the retransmitted code blocks of different mappings in Yerramalli be in code block groups as in Hwang.
The motivation for combining the teachings is that this yields increase service availability & a simplified structure for communication (Hwang para. 6).
Regarding claims 7 and 34, Yerramalli describes wherein retransmission includes at 
least one of the code blocks that the wireless receiver failed to successfully (fig. 9, the retransmission includes at least one of the code blocks indicated by the NACK/DTX), but fails to further explicitly describe:
receiving retransmitted code block groups comprising code blocks.
Hwang also describes terminal receiving re-transmitted data (abstract), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the retransmitted code blocks of different mappings in Yerramalli be in code block groups as in Hwang.
The motivation for combining the teachings is that this yields increase service availability & a simplified structure for communication (Hwang para. 6).
	Regarding claims 12 and 41, Yerramalli fails to further explicitly describe:
wherein the code blocks are grouped according to code block groups and the interleaving is performed based on the code block groups.
Hwang also describes terminal receiving re-transmitted data (abstract), further describing:
wherein the code blocks are grouped according to code block groups and the interleaving is performed based on the code block groups (para. 198, interleaving performed upon the Code Block Groups (CBGs) comprising CBs).

Claims 9-10, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli as applied to claim 2 above, and further in view of Cheng (US 2019/0356430).
Regarding claims 9, 38 and 40, Yerramalli fails to further explicitly describe:
wherein rearranging the order of the code blocks comprises circularly selecting the code blocks to transmit without interleaving. 

wherein rearranging the order of the code blocks comprises circularly selecting the code blocks to transmit without interleaving (para. 4-7, known LTE art of HARQ for code block transmission uses circular buffers for selection, para. 15-22).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the rearranging the order of code blocks in Yerramalli to comprise circular selection as in Cheng.
The motivation for combining the teachings is that this yields increase service availability & a simplified structure for communication (Hwang para. 6).
Regarding claims 10 and 39, Yerramalli and Cheng combined describe:
wherein the code blocks are grouped according to code block groups and the circular selection is performed based on the code block groups (abstract, code blocks arranged in code block groups, and used by circular buffer for HARQ selection & transmission).
 
Claim 13 and 42 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli as applied to claim 2 and 29 above respectively, and further in view of Bhattad (US 2019/0074937).
	Regarding claims 13 & 42, Yerramalli fails to further explicitly describe:
wherein the wireless transmitter is configured according to New Radio (NR) protocol.

wherein the wireless transmitter is configured according to New Radio (NR) protocol (para. 3, transmission/reception abides to the 5G NR system protocol).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the wireless transmitter in Yerramalli to be configured according to NR protocol as in Cheng.
The motivation for combining the teachings is that this enables assorted systems each allow support of various communication types (Cheng para. 3).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim (US 2010/0284490)  describing the first RV of the first code block and the second RV of the second code block may be set such that the order of bit streams modulated by an M-QAM (M&gt;4) scheme is changed upon a retransmission with respect to both the sub-block interleaved first and second code blocks (para. 15),
Von Elbwart (US 2006/0251185) describing the retransmitted data packets being retransmitted in form of a selected one of a plurality of different redundancy versions which are reordered (abstract), Golitschek (US 2005/0097424) or (US 2009/0063924) each describing HARQ retransmission quently soft-combined with previously received erroneous data; the symbols of the retransmitted data packets are modulated by 
employing at least a predetermined second signal constellation (abstract), 


Describing retransmitted blocks are formed based on the original data blocks and error-correcting codes with an invertible property.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469